Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 6/9/2022, see page 3 through 19 of the remarks, with respect to cancellation of claims 3, 6-7, 9, 11, 16, 19-20, 22, 27, and amended claims 1, 8, 14, 21, 26 and 28, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1-2, 4-5, 8, 10, 12-15, 17-18, 21, 23-26 and 28, are hereby withdrawn.    
             The claims 1-2, 4-5, 8, 10, 12-15, 17-18, 21, 23-26 and 28, now renumbered as 1-18 are allowed.  


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a method for contact-less measurement of heart rate. The method may include receiving one or more video(s) that may include visual frames of one or more individual(s) performing exercises, detecting at least some exposed skin from the individual(s) in the video(s), and performing motion compensation to generate skin color signals for the detected exposed skin.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 14 and 28, the closest prior art of record (Addison and Hoof), Addison reference is directed to the field of medical monitoring, and in particular non-contact, video-based monitoring of pulse rate, respiration rate, motion, and oxygen saturation, and Hoof reference is directed to a computer-implemented method for detecting heart rate signals. The method includes a step of capturing a first image and a second image of a region of interest, but neither Addison nor Hoof teach or suggest, among other things, “applying an operation to remove remaining motion traces from the frames such that traces of the heart rate dominate; and extracting and outputting the heart rate of the individuals using a frequency estimator of the skin color signals, wherein the performing of the motion compensation comprises performing “optical flow based motion compensation to precisely “align the frames” of the exposed skin, wherein the performing of the optical flow based motion compensation comprises at least one of: finding correspondences of some or all “points on the at least one face” between two frames of the videos, or dividing each of the videos into temporal segments and using a Page 3 of 19frame in the temporal segments as a reference for the optical flow based motion compensation”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Addison and Hoof) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
June 24, 2022